DETAILED ACTION
	
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a Bias-T circuit coupled to the input port via an input trace, the input trace coupled to the phase reference port via the capacitive coupler and in combination with the remaining claimed limitations.
Claim 12 is allowable over the art of record because the prior art does not teach  an input port conductor plate that is concentric to the pivot point and is coupled to the input port and a reference port conductor plate that is disposed concentric to the input conductor plate and is coupled to the phase reference port, wherein the capacitive coupler forms a first capacitor between the input port conductor plate and the pivot point capacitor plate, and a second capacitor between the pivot point capacitor plate and the reference port conductor plate and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845